              Case 1:20-cv-10959-LGS Document 23 Filed 03/01/21 Page 1 of 3




                                                            M ar c h 1, 2 0 2 1
                                                                                                                          Writ er’s Dir e ct C o nt a ct
                                                                                                                                      ( 4 1 5) 5 1 2- 4 0 1 7
                                                                                                                             ( 4 1 5) 6 4 4- 6 9 1 7 F A X
VI A E C F                                                                                                                  k ell y. kl a us @ mt o. c o m


H o n or a bl e L or n a G. S c h ofi el d
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
5 0 0 P e arl Str e et
N e w Y or k, N e w Y or k 1 0 0 0 7

           R e:       Pl a n c k, L L C, d/ b/ a P at c h M e di a v. P arti cl e M e di a, I n c., d/ b/ a N e ws Br e a k , N o.
                      2 0- c v- 1 0 9 5 9, Pr e- M oti o n L ett er P urs u a nt t o D o c k et N o. 2 1

D e ar J u d g e S c h ofi el d:

            W e r e pr es e nt d ef e n d a nt P arti cl e M e di a, I n c., d/ b/ a N e ws Br e a k ( “ N e ws Br e a k ”) i n t h e
a b o v e- c a pti o n e d m att er. W e writ e p urs u a nt t o t h e C o urt’s or d er, e nt er e d F e br u ar y 2 3, 2 0 2 1,
dir e cti n g N e ws Br e a k t o fil e a pr e- m oti o n l ett er. D kt. 2 1. N e ws Br e a k’s m oti o n will r e q u est t h at
v e n u e b e tr a nsf err e d t o t h e N ort h er n Distri ct of C alif or ni a, p urs u a nt t o 2 8 U. S. C. § 1 4 0 4( a) a n d
t h e f or u m-s el e cti o n cl a us e dis c uss e d b el o w, or alt er n ati v el y, t h at t h e C o urt dis miss t h e c o m pl ai nt
u n d er R ul e 1 2( b)( 6).

            B a c k gr o u n d. Pl ai ntiff Pl a n c k, L L C d/ b/ a P at c h ( “ P at c h ”) a n d N e ws Br e a k ar e o nli n e
n e ws s er vi c es. P at c h p u blis h es w h at it d es cri b es as “ h y p er-l o c al n e ws ” c o nt e nt t hr o u g h “ m or e
t h a n 1, 2 0 0 disti n ct, l o c al p a g es. ” C o m pl. ¶ ¶ 5- 7. N e ws Br e a k a g gr e g at es n e ws st ori es fr o m
ot h er n e ws p u blis h ers, i n cl u di n g w h er e ( as h a p p e n e d h er e) t h e ot h er p u blis h er cr e at es a N e ws
Br e a k p u blis h er pr ofil e a c c o u nt a n d pr o vi d es a n R S S ( R e all y Si m pl e S y n di c ati o n) “f e e d ” t o its
c o nt e nt. I n t h es e c as es, N e ws Br e a k pr o vi d es a s m all p orti o n of t h e u n d erl yi n g p u blis h er’s
st or y —t h e h e a dli n e, t h e first 5 0 w or ds, a n d ( w h er e a v ail a bl e) a si n gl e p h ot o fr o m t h e st or y —
al o n g wit h a li n k t o t h e ori gi n al p u blis h er’s w e b p a g e, w h er e t h e us er c a n r e a d t h e f ull st or y.

            P at c h ass erts t hr e e cl ai ms. T h e first t w o — c o p yri g ht i nfri n g e m e nt a n d r e m o v al of
c o p yri g ht i nf or m ati o n i n vi ol ati o n of t h e Di git al Mill e n ni u m C o p yri g ht A ct, 1 7 U. S. C. § 1 2 0 2( b)
( “ D M C A ”) — aris e o ut of N e ws Br e a k’s p u bli c ati o n of c o nt e nt fr o m P at c h. P at c h ass erts t h at i n
wi nt er 2 0 1 9/ 2 0 2 0, t h e p arti es a gr e e d or all y t h at N e ws Br e a k c o ul d p u blis h P at c h c o nt e nt
s p e cifi c all y o n t h e t o pi c of C O VI D- 1 9. C o m pl. ¶ 2 1. P at c h all e g es t h at N e ws Br e a k br e a c h e d
t his p ur p ort e d a gr e e m e nt b y “ p u blis hi n g P at c h c o nt e nt t h at h a d n ot hi n g t o d o wit h c or o n a vir us, ”
a n d t h at N e ws Br e a k’s a cti o ns i n e x c ess of t h e cl ai m e d li c e ns e i nfri n g e d P at c h’s c o p yri g hts. I d.
¶ 2 3. P at c h’s s e c o n d cl ai m all e g es t h at N e ws Br e a k vi ol at e d t h e D M C A b y r e m o vi n g
p h ot o gr a p h er cr e dits fr o m P at c h p h ot os dis pl a y e d o n N e ws Br e a k’s sit e. I d. ¶ 3 0.

            P at c h’s c o m pl ai nt o mits i m p ort a nt f a cts a b o ut t h e p arti es’ li c e ns e a gr e e m e nt. T h e li c e ns e
w as writt e n, n ot or al, a n d it w as n ot li mit e d t o C O VI D- 1 9 c o v er a g e b ut i n cl u d e d all c o nt e nt o n
m or e t h a n 1, 2 0 0 P at c h l o c al n e ws p a g es. S p e cifi c all y, i n M ar c h 2 0 2 0, P at c h v ol u nt aril y
              Case 1:20-cv-10959-LGS Document 23 Filed 03/01/21 Page 2 of 3



H o n or a bl e L or n a G. S c h ofi el d
M ar c h 1, 2 0 2 1
Pa ge 2


pr o vi d e d N e ws Br e a k wit h R S S f e e ds of t h es e P at c h s o ur c es. I n s etti n g u p t h e R S S f e e ds, M ar c
T orr e n c e, a P at c h S e ni or Pr o d u ct M a n a g er, cr e at e d a p u blis h er a c c o u nt wit h N e ws Br e a k. I n
est a blis hi n g t h at a c c o u nt, Mr. T orr e n c e, o n P at c h’s b e h alf, a gr e e d t o N e ws Br e a k’s T er ms of
S er vi c e, w hi c h w er e dis pl a y e d o ns cr e e n a b o v e t h e b o x t h at Mr. T orr e n c e c h e c k e d t o si g nif y
a gr e e m e nt t o t h os e T er ms. A c c e pt a n c e of t h e T er ms w as r e q uir e d f or Mr. T orr e n c e t o pr ess t h e
“s u b mit ” b utt o n t o c o m pl et e t h e a c c o u nt-r e gistr ati o n pr o c ess.

            T h e T er ms of S er vi c e gr a nt N e ws Br e a k “ a n o n- e x cl usi v e li c e ns e t o p u blis h ” t h e c o nt e nt
P at c h pr o vi d e d t hr o u g h its f e e ds. T h e T er ms als o c o nt ai n a f or u m-s el e cti o n cl a us e st ati n g, “ T h e
l a ws of t h e St at e of C alif or ni a s h all g o v er n t h es e T er ms. Y o u a gr e e t h at a n y s uit arisi n g fr o m t h e
S er vi c es m ust t a k e pl a c e i n a c o urt l o c at e d i n S a nt a Cl ar a, C alif or ni a. ” ( E m p h asis a d d e d.)

           P at c h’s t hir d c a us e of a cti o n is a st at e-l a w cl ai m f or br e a c h of a n o n- dis cl os ur e a gr e e m e nt
( “ N D A ”) t h e p arti es e x e c ut e d i n J ul y 2 0 1 9, pri or t o P at c h’s a c c e pt a n c e of t h e T er ms of S er vi c e,
i n c o n n e cti o n wit h dis c ussi o ns a b o ut a s e p ar at e p ot e nti al b usi n ess d e al. C o m pl. ¶ ¶ 1 8- 1 9. P at c h
cl ai ms t h at N e ws Br e a k mis a p pr o pri at e d P at c h’s c o nfi d e nti al i nf or m ati o n pr o vi d e d u n d er t his
N D A. I d. ¶ ¶ 5 0- 5 3. T h e N D A’s f or u m-s el e cti o n cl a us e pr o vi d es t h at dis p ut es u n d er t h at
a gr e e m e nt ar e t o pr o c e e d i n M a n h att a n. I d. ¶ 2.

            T h e f or u m-s el e cti o n cl a us e r e q uir es t h at P at c h’s f e d er al cl ai m s b e tr a nsf err e d t o t h e
N ort h er n Distri ct of C alif or ni a. A f or u m-s el e cti o n cl a us e is “ pr es u m pti v el y e nf or c e a bl e ” if it
“ w as c o m m u ni c at e d t o t h e r esisti n g p art y, h as m a n d at or y f or c e a n d c o v ers t h e cl ai ms a n d p arti es
i n v ol v e d i n t h e dis p ut e. ” M arti n ez v. Bl o o m b er g L P , 7 4 0 F. 3 d 2 1 1, 2 1 7 ( 2 d Cir. 2 0 1 4). H er e,
t h e cl a us e i n t h e T er ms of S er vi c e t h at P at c h a gr e e d t o is m a n d at or y, a n d it w as c o m m u ni c at e d t o
P at c h. As n ot e d, P at c h h a d t o s cr oll t hr o u g h t h e T er ms a n d c h e c k a b o x m a nif esti n g a c c e pt a n c e
of t h e T er ms. T h e l a w is cl e ar t h at, i n t h es e cir c u mst a n c es, P at c h’s a c c e pt a n c e of t h e o nli n e
T er ms of S er vi c e cr e at es a n e nf or c e a bl e c o ntr a ct. S e e, e. g. , A p pl e b a u m v. L yft, I n c. , 2 6 3 F.
S u p p. 3 d 4 5 4, 4 6 5 ( S. D. N. Y. 2 0 1 7).

            T h e f or u m-s el e cti o n cl a us e i n t h e T er ms of S er vi c e c o v ers P at c h’s f e d er al cl ai ms, b ot h of
w hi c h “ aris[ e] fr o m ” N e ws Br e a k’s s er vi c e. P at c h’s c o p yri g ht i nfri n g e m e nt cl ai m is b as e d o n
N e ws Br e a k’s p u bli c ati o n of P at c h c o nt e nt o n t h e N e ws Br e a k s er vi c e. A n d P at c h’s D M C A
cl ai m is b as e d o n N e ws Br e a k’s p u bli c ati o n of p h ot os wit h o ut p h ot o gr a p h er- cr e dit i nf or m ati o n
o n t h at s a m e s er vi c e. 1 P at c h c a n n ot a v oi d t h e c o ns e q u e n c es of t h e f or u m-s el e cti o n cl a us e b y
o mitti n g its a c c e pt a n c e of t h e T er ms of S er vi c e fr o m t h e c o m pl ai nt. O n a v e n u e-tr a nsf er m oti o n,


1
   “[ Q] u esti o ns a b o ut t h e m e a ni n g a n d s c o p e of a f or u m s el e cti o n cl a us e . . . ar e r es ol v e d u n d er
t h e s u bst a nti v e l a w d esi g n at e d i n a n ot h er wis e v ali d c o ntr a ct u al c h oi c e- of-l a w cl a us e. ”
M arti n ez , 7 4 0 F. 3 d at 2 2 4. H er e t h e T er ms of S er vi c e st at e t h at C alif or ni a l a w g o v er ns. U n d er
C alif or ni a l a w, a f or u m-s el e cti o n cl a us e br o a dl y e n c o m p ass es “ all c a us es of a cti o n arisi n g fr o m
or r el at e d t o t h e A gr e e m e nt, r e g ar dl ess of h o w t h e y ar e c h ar a ct eri z e d. ” Oli ni c k v. B M G E nt m’t ,
1 3 8 C al. A p p. 4t h 1 2 8 6, 1 3 0 0- 0 1 ( 2 0 0 6).
              Case 1:20-cv-10959-LGS Document 23 Filed 03/01/21 Page 3 of 3



H o n or a bl e L or n a G. S c h ofi el d
M ar c h 1, 2 0 2 1
Pa ge 3


t h e c o urt m a y c o nsi d er e vi d e n c e (s u c h as t h e T er ms of S er vi c e) t h at is n ot s p e cifi c all y all e g e d i n
t h e c o m pl ai nt, “ e v e n t o t h e d e gr e e t h at s u c h e vi d e n c e c o ntr a di cts all e g ati o ns i n t h e C o m pl ai nt. ”
Ti a n h ai L a c e U S A I n c. v. F or e v er 2 1, I n c. , N o. 1 6- C V- 5 9 5 0, 2 0 1 7 W L 4 7 1 2 6 3 2, at * 2 ( S. D. N. Y.
S e pt. 2 7, 2 0 1 7). M or e o v er, b e c a us e P at c h all e g es t h at N e ws Br e a k’s c o n d u ct i nfri n g e d b y g oi n g
b e y o n d t h e p arti es’ li c e ns e, C o m pl. ¶ 2 3, t h e c o urt m a y c o nsi d er t h e p arti es’ li c e ns e (t h e T er ms
of S er vi c e) a n d its f or u m-s el e cti o n cl a us e. S e e M o os e T o ys Pt y, Lt d v. Cr e ati v e Ki ds F ar E. I n c. ,
1 9 5 F. S u p p. 3 d 5 9 9, 6 0 0 ( S. D. N. Y. 2 0 1 6).

            I n s u m, P at c h’s c o p yri g ht i nfri n g e m e nt a n d D M C A cl ai ms ar e s u bj e ct t o t h e f or u m-
s el e cti o n cl a us e, a n d P at c h m ust p urs u e t h os e cl ai ms, if at all, i n t h e N ort h er n Distri ct of
C alif or ni a, w hi c h i n cl u d es S a nt a Cl ar a.

            Alt er n ati v el y, P at c h’s c o p yri g ht a n d D M C A cl ai ms f ail b e c a us e N e ws Br e a k h a d a
li c e ns e t o p u blis h P at c h c o nt e nt. P at c h d o es n ot d e n y t h at it li c e ns e d its c o nt e nt t o N e ws Br e a k.
R at h er, P at c h c o nt e n ds t h at N e ws Br e a k e x c e e d e d t h e s c o p e of t h e li c e ns e b y p u blis hi n g c o nt e nt
u nr el at e d t o C O VI D- 1 9. C o m pl. ¶ 2 3. T h e T er ms of S er vi c e, h o w e v er, f or e cl os e t his cl ai m,
b e c a us e t h e y e x pr essl y gr a nt N e ws Br e a k a n o n- e x cl usi v e li c e ns e t o p u blis h P at c h c o nt e nt o n t h e
N e ws Br e a k s er vi c e. P at c h’s D M C A cl ai m f ails al o n g wit h its i nfri n g e m e nt cl ai m. U n d er
§ 1 2 0 2( b) of t h e D M C A, P at c h m ust s h o w, i nt er ali a, t h at N e ws Br e a k k n e w or h a d r e as o n t o
k n o w t h at r e m o vi n g c o p yri g ht m a n a g e m e nt i nf or m ati o n w o ul d “i n d u c e, e n a bl e, f a cilit at e, or
c o n c e al i nfri n g e m e nt. ” M a n g o v. B uzz F e e d, I n c. , 9 7 0 F. 3 d 1 6 7, 1 7 2 ( 2 d Cir. 2 0 2 0). B e c a us e
P at c h li c e ns e d t h e p u bli c ati o n of its c o nt e nt, N e ws Br e a k’s all e g e d r e m o v al of p h ot o gr a p h er-
cr e dit i nf or m ati o n c o ul d n ot h a v e i n d u c e d, e n a bl e d, f a cilit at e d, or c o n c e al e d i nfri n g e m e nt.

            P at c h’s br e a c h cl ai m s h o ul d b e dis miss e d f or t w o r e as o ns. First, if t h e c o urt tr a nsf ers
t h e f e d er al cl ai ms a n d P at c h d o es n ot w ai v e t h e N D A’s f or u m-s el e cti o n cl a us e, t h e br e a c h cl ai m
s h o ul d b e dis miss e d f or l a c k of s u p pl e m e nt al j uris di cti o n. 2 8 U. S. C. § 1 3 6 7( c)( 3). S e c o n d,
P at c h f ails t o pl e a d a pl a usi bl e br e a c h cl ai m. P at c h c o n cl us oril y all e g es, o n “i nf or m ati o n a n d
b eli ef, ” t h at N e ws Br e a k “ mis a p pr o pri at[ e d] P at c h’s c o nfi d e nti al i nf or m ati o n, ” C o m pl. ¶ 5 1, b ut
all e g es n o f a cts s h o wi n g a n y s u c h mis a p pr o pri ati o n. S e e B er m a n v. S u g o L L C , 5 8 0 F. S u p p. 2 d
1 9 1, 2 0 2 ( S. D. N. Y. 2 0 0 8) ( “ St ati n g i n a c o n cl us or y m a n n er t h at a n a gr e e m e nt w as br e a c h e d d o es
n ot s ust ai n a cl ai m of br e a c h of c o ntr a ct. ”).

           W e r es p e ctf ull y r e q u est t h e f oll o wi n g bri efi n g s c h e d ul e: ( 1) N e ws Br e a k s h all fil e its
m oti o n o n or b ef or e M ar c h 1 8, 2 0 2 1 ( as r e q uir e d b y D kt. 2 1); ( 2) P at c h s h all fil e its o p p ositi o n
o n or b ef or e A pril 1, 2 0 2 1; a n d ( 3) N e ws Br e a k s h all fil e its r e pl y o n or b ef or e A pril 1 5, 2 0 2 1.

                                                                         R es p e ctf ull y S u b mitt e d,

                                                                         /s/ K ell y M. Kl a us
                                                                         K ell y M. Kl a us

c c: All C o u ns el of R e c or d ( vi a E C F)
